DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.
 
Response to Amendment
The Amendment filed 01/26/2022 has been entered.  Claims 21-25 have been added.  No claims have been cancelled.  Claims 1-4, and 13 have been amended.  Claims 1-13 and 15-25 remain pending. Support for the amendment can be found on page 3 of the specification.

Response to Arguments
Applicant’s arguments, see page 6, filed 01/26/2022, with respect to the drawing objections have been fully considered and are persuasive.  The objections have been withdrawn.

Applicant’s arguments, see pages 6-7, filed 01/26/2022, with respect to the 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a previously cited pertinent prior art.
Examiner concurs the previously presented prior art fails to disclose the amended claim language directed towards predicting chroma samples from co-located luma samples.  However, during a review of the specification and an updated search, the Chen et al. US 2016/0219283 A1 reference was found, which discloses the amended claim language. Therefore, independents claims are now rejected over the combination of Hermansson and Chen.  New claims 21-25 are rejected as presented below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, and 11-13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hermansson et al. US 2019/0037213 A1, hereafter Hermansson, in view of Chen et al. US 2016/0219283 A1, hereafter Chen.

Regarding claim 1, Hermansson discloses a method (method of decoding a group of image elements in a frame of an encoded video sequence) [abstract], comprising:
obtaining weighting factors related to video sequence samples (image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109], based on a difference between a group of current video sequence samples and reference samples (the decoder calculates a set of weights for each image element location in the current block using the same procedure as the encoder) [0110];
determining information that reduces minimizes a distortion metric (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109], based on said video sequence samples, with said weighting factors applied and said reference samples (the selected image elements are combined with image element from the intra-prediction using the weights that was calculated earlier) [0110]; and, 
decoding a current video block using said information (decoder uses this prediction to create the final decoded image elements) [0110].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.
However, while one embodiment of Hermansson discloses weighting factors based on spatial reference samples, the embodiment fails to explicitly disclose weighting factors based on temporal reference samples.
Hermansson, in a separate embodiment, discloses weighting factors based on temporal reference samples (second prediction is provided according to inter-block prediction; embodiment 18 describes the second prediction is an inter-prediction; a second prediction that corresponds to an inter-prediction has other weights than a second prediction that comes from the current frame) [0046; 0073; 0081].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inter prediction weights embodiment with the intra prediction weight embodiment, the motivation being removing redundant information [0113].
Further, the combination fails to disclose predicting chroma samples of the video sequence from co-located luma samples of the video sequence; and decoding a current block using said predicted chroma samples.
Chen, in an analogous environment, discloses predicting chroma samples of the video sequence from co-located luma samples of the video sequence (the chroma residual signal is predicted using the reconstructed luma residual signal at the encoder side as…and is compensated at the decoder side as…) [0080]; 
and decoding a current block using said predicted chroma samples (decoded video blocks in a given frame or picture are then stored in reference picture memory 82, which stores reference pictures used for subsequent motion compensation…also stores decoded video for later presentation on a display device) [0077].
Hermansson and Chen are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cross component prediction, as disclosed by Chen, with the invention disclosed by Hermansson, the motivation being improving video performance [0113].

Claim 2 is drawn to an apparatus adapted to implement the method of claim 1, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 3, Hermansson discloses a method (a method of encoding a group of image elements in a frame of a video sequence) [0021], comprising:
obtaining weighting factors related to video sequence samples, based on a difference between a group of current video sequence samples and reference samples (image elements in that block are then weighted together with the image elements from the intra-prediction of the current block using weighting that was calculated earlier.  The weighted image elements form a possible prediction candidate) [0109];
determining information that reduces minimizes a distortion metric, based on said video sequence samples, with said weighting factors applied and said reference samples (encoder then calculates the rate-distortion cost of that candidate by calculated the SSD between the predicated image elements and the original image elements of the current block…the encoder selects the position with the lowest rate distortion value) [0109]; and, 
encoding a current video block using said information (for each block, the encoder then signals both the intra-prediction mode and the displacement vector that represents the location of the previously encoded image elements) [0109].
Claim limitation “based on a difference between a group of current video sequence samples and reference samples” has been interpreted in line with the specification, see page 6, lines 22-28, page 7.
However, while one embodiment of Hermansson discloses weighting factors based on spatial reference samples, the embodiment fails to explicitly disclose weighting factors based on temporal reference samples.
Hermansson, in a separate embodiment, discloses weighting factors based on temporal reference samples (second prediction is provided according to inter-block prediction; embodiment 18 describes the second prediction is an inter-prediction; a second prediction that corresponds to an inter-prediction has other weights than a second prediction that comes from the current frame) [0046; 0073; 0081].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inter prediction weights embodiment with the intra prediction weight embodiment, the motivation being removing redundant information [0113].
Further, the combination fails to disclose predicting chroma samples of the video sequence from co-located luma samples of the video sequence; and encoding a current block using said predicted chroma samples.
Chen, in an analogous environment, discloses predicting chroma samples of the video sequence from co-located luma samples of the video sequence (the chroma residual signal is predicted using the reconstructed luma residual signal at the encoder side as…and is compensated at the decoder side as…) [0080]; 
and encoding a current block using said predicted chroma samples (the reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [0069].
Hermansson and Chen are analogous because they are both related to video compression.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cross component prediction, as disclosed by Chen, with the invention disclosed by Hermansson, the motivation being improving video performance [0113].

Claim 4 is drawn to an apparatus adapted to implement the method of claim 3, and is therefore rejected in the same manner as above.  However, the claim also recite a memory and a processor, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 5, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 6, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 7, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
Hermansson, in a separate embodiment, discloses the distortion metric is computed for chroma samples (the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 8, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].

Regarding claim 9, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Regarding claim 11, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses said information is used to determine a coding mode for the current video block (evaluating which intra-prediction mode minimizes the rate-distortion cost; decoder…using the same procedure as the encoder) [0109; 0110].
	
Regarding claim 12, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
Hermansson further discloses information is used to determine samples to use as references for the current video block (decoder uses this prediction to create the final decoded image element by adding the residual) [0110].

Regarding claim 13, non-transitory computer readable medium claim 13 is drawn to the video data generated by method claim 3.  Therefore, non-transitory computer readable medium claim 13 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above. 

Regarding claim 15, non-transitory computer readable medium claim 15 is drawn to the instructions corresponding to the method of 1.  Therefore, non-transitory computer readable medium claim 15 corresponds to method claim 1 and is rejected for the same reasons of unpatentability as used above.  However, the claims also recite a computer, which Hermansson also teaches (microprocessors…memory) [0049].

Regarding claim 16, Hermansson and Chen address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (encoder then starts to search locations in previously encoded image elements in an area that is located in a relative close spatial proximity of the current block) [0109]. 

Regarding claim 17, Hermansson and Chen address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (displacement vector) [0110].

Regarding claim 18, Hermansson and Chen address all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one distortion metric embodiment, this particular embodiment fails to explicitly disclose the distortion metric is computed for chroma samples.
Hermansson, in a separate embodiment, discloses the distortion metric is computed for chroma samples (the image elements in the final prediction are luma or chroma image elements) [0106].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the chroma embodiment, the motivation being not considering the intra-prediction [0107].

Regarding claim 19, Hermansson and Chen address all of the features with respect to claim 3 as outlined above.
Hermansson further discloses said weighting factors are based on a function of said video sequence samples (individual weights for each image element position…evaluating which intra-prediction mode minimizes the rate-distortion cost [0109].

Regarding claim 20, Hermansson and Chen address all of the features with respect to claim 3 as outlined above.
However, while Hermansson discloses one weighting factor embodiment, this particular embodiment fails to explicitly disclose said weighting factors are based on a quantization parameter used to code said video sequence samples.
Hermansson, in a separate embodiment, discloses said weighting factors are based on a quantization parameter used to code said video sequence samples (weighting is determined from the Quantization Parameter (QP) [0082].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the QP embodiment, the motivation being emphasizing image elements with potentially higher quality [0083].

Regarding claim 21, non-transitory computer readable medium claim 21 is drawn to the video data generated by method claim 3.  Therefore, non-transitory computer readable medium claim 21 corresponds to the resulting video data of method claim 3 and is rejected for the same reasons of unpatentability as used above.

Regarding claim 22, Hermansson and Chen address all of the features with respect to claim 2 as outlined above.
Hermansson further discloses video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (intra-prediction uses reference image elements neighboring the current block to predict blocks from the same frame) [0005].

Regarding claim 23, Hermansson and Chen address all of the features with respect to claim 2 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (in inter-prediction, reference image elements, positioned relative to the current block by a motion vector) [0007].

Regarding claim 24, Hermansson and Chen address all of the features with respect to claim 4 as outlined above.
Hermansson further discloses video sequence samples comprise at least one of a neighboring region of a current video block and at least one reference picture (intra-prediction uses reference image elements neighboring the current block to predict blocks from the same frame) [0005].

Regarding claim 25, Hermansson and Chen address all of the features with respect to claim 4 as outlined above.
Hermansson further discloses said information comprises reference samples or at least one motion vector (in inter-prediction, reference image elements, positioned relative to the current block by a motion vector) [0007].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hermansson and Chen further in view of Bosse et al. “Perceptually optimized QP adaptation and associated distortion measure”, hereafter Bosse.

Regarding claim 10, Hermansson and Chen address all of the features with respect to claim 1 as outlined above.
However, while the combination discloses various different weighting factors embodiments for decoding a video block, the combination fails to explicitly disclose said weighting factors are based on local activity of said current video block.
Bosse further discloses said weighting factors are based on local activity of said current video block (see equations 21, 22, and 25) [section 3].
Hermansson, Chen, and Bosse are analogous because they are both related to image encoding/decoding and distortion measurement. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the local activity of a video block as a weighting factor, as disclosed by Bosse, with the invention disclosed by Hermansson and Chen, the motivation being optimizing for subjective quality [abstract].

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Wang et al. US 2021/0297680 A1 discloses CCLM prediction
Ikai et al. US 10,873,746 B2 discloses CCLM prediction

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485